Stern, J.
Appellants contend (1) that the ordinance in question infringes upon the right of the people to bear arms and, therefore, violates Section 4, Article I2 of the *247Ohio Constitution, and (2) violates the Second Amendment3 to the United States Constitution. We disagree with appellants’ contentions.
The ordinance does not deprive any individual of the protection of Section 4, Article I of the Ohio Constitution. All that the ordinance requires is that the person seeking to possess a handgun he identified under the provisions of the ordinance. In State v. Neito (1920), 101 Ohio St. 409, 130 N. E. 663, the court found to be constitutional a statute prohibiting the carrying of concealed weapons, stating, at page 413, that:
“* * * The statute does not operate as a prohibition against carrying weapons, but as a regulation of the manner of carrying them. The gist of the offense is the concealment. The constitution contains no prohibition against the legislature making such police regulations as may be necessary for the welfare of the public at large as to the manner in which arms shall be borne.”
The Dayton ordinance in the present case is still less restrictive, for it does not limit the bearing of arms, but only, requires that anyone who wishes to acquire a weapon first obtain an identification card in order to demonstrate that he is entitled to possess such a weapon. This is. a reasonable police regulation which finds ample justification in the public interest of keeping dangerous weapons out of the hands of convicted felons and others forbidden to own and carry them. It is no more restrictive than regulations which require application for building permits, drivers’ licenses, dog licenses, and many other matters. Eeasonable gun control legislation is within the police power of a legislative body to enact; any such restriction imposes a restraint or burden upon the individual, but the interest of the governmental unit is, on balance, manifestly paramount. See Burton v. Sills (1968), 53 N. J. 86, 248 A. 2d 521, 28 A. L. R. 3d 829, and cited cases.
*248We also find no merit in the appellants’ claim that the ordinance violates the federal Constitution (Second Amendment to the United States Constitution, supra). A state regulation of the ownership and use of firearms does not violate the Second Amendment unless it infringes upon the maintenance of a well-regulated militia, the right which the Second Amendment seeks to protect. See United States v. Miller (1939), 307 U. S. 174; Presser v. Illinois (1886), 116 U. S. 252. No provision of the Dayton ordinance conceivably interferes with that right.
It is true that in certain areas of federal and state Constitutional law the rights of the individual are supreme. In order to so find, the language authorizing such intention must be clear and unambiguous. We do not so find here. Neither federal nor state law states that the right of an individual to bear arms is supreme over the authority of a governmental unit under the police power to regulate the purchase of arms in a reasonable manner. The ordinance delineates in detail who may and who may not acquire a handgun. The public purpose furthered by this ordinance is evident; it is to safeguard the public as much as possible from the dangers of illegal weapons. This is certainly a proper subject for reasonable regulation under the police power.
Appellants have failed to show that their right to acquire and possess handguns is violated by the provisions of the Dayton ordinance. Therefore, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

O’Neill, C. J., HeRbert, Corrigan, W. Brown and P. Brown, JJ., concur.

.... “‘.The people have the right, to bear, arms for their defense and security; but standing armies,-,in time of peace, are dangerous to liberty, and shall not be. kept up; and the military shall be in strict suhordinatipn to the civil power.” . ..... .


“A well-regulated militia being necessary to the security of a free state, the right of the people to keep and bear arms shall not be infringed.”